                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ANTHONY TELLIS, ET AL                             CIVIL ACTION NO. 18-cv-0541

VERSUS                                            JUDGE FOOTE

JAMES M. LEBLANC, ET AL                           MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

Introduction

      The Advocacy Center, on behalf of inmates at the David Wade Correctional Center

(“DWCC”), filed this putative class action to seek injunctive relief with respect to the

mental health care afforded inmates who are held in extended lockdown on the south

compound in buildings N-1 through N-4, which are solitary confinement and extended

lockdown tiers. Several months before suit was filed, counsel for the Advocacy Center

wrote DWCC and demanded that it place a litigation hold on relevant evidence, specifically

including video footage from cameras located in the N tiers.

      Before the court is Plaintiffs’ Motion to Compel (Doc. 133), which seeks an order

from this court to compel Defendants to produce outstanding documents in response to

Plaintiffs’ discovery requests. For the following reasons, the motion is granted in part

and denied in part.
Applicable Law

        Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party's claim or defense and proportional to the needs of the case. The information

need not be admissible at trial to be discoverable. Fed. R. Civ. P. 26.

Request for Production No. 3

       Plaintiffs request all documents and communications related to Administrative

Remedy Procedures (ARP) regarding 15 prisoners, including the two named plaintiffs.

Plaintiffs claim that Defendants did not provide responsive documents for inmates Hearne

and Palmer, nor did Defendants certify that they had no such documents.

       Defendants respond that Palmer has not been housed at the facility since June 2017

and that there are no responsive documents for either offender. In their reply, Plaintiffs

state that, regardless of Palmer’s specific location, he has at all relevant times been in the

custody of the Louisiana Department of Safety and Corrections (“LDPSC”), which is a

named defendant. Therefore, Defendants should have responsive documents as to Palmer.

Plaintiffs also request that Defendants certify that they have no responsive documents as

to Hearne.

       Granted in part. If Palmer submitted ARPs while at DWCC, then Defendants are

ordered to produce the requested documents. ARPs submitted by Palmer while held

elsewhere are irrelevant. If there are no responsive documents for either Hearne or Palmer,

the Defendants must say so.




                                        Page 2 of 22
Request for Production No. 4

       Plaintiffs request all documents and communications related to ARPs on the topics

of mental health, medication management, tier temperature, use of force, Policy 34, and

interference with the mail system. Plaintiffs argue that Defendants have only provided

ARPs for the two named Plaintiffs as well as individuals named in other requests, but the

complete response should include ARPs on the specified topics filed by anyone on

extended lockdown. Defendants objected to the request on the basis that the request sought

information that was not relevant or admissible. Defendants also objected to the extent

that the request called for a determination of what documents or classes of documents are

“related” to the specified topics. Defendants further objected on the basis that the request

sought confidential information and was unduly burdensome.

       In their response to the motion, Defendants argued that the request is not

proportional to the needs of the case and that they have provided documents as to the named

plaintiffs as well as 27 other offenders. Defendants also assert that the request is unduly

burdensome as it would require them to view all of the ARPs at DWCC and determine

which ones are related to the specified topics.

       Plaintiffs collectively addressed all of the blanket objections in their reply

memorandum. They argue that Defendants have not made a showing, under Rule 34(a)(1),

of undue burden. Plaintiff contends that the lawful process of discovery necessarily places

some burden on litigants, but Defendants have not submitted evidence or affidavits to show

that any of the requests would impose an undue burden.




                                       Page 3 of 22
       Granted. Defendants have not met their burden of showing the request is unduly

burdensome. These requests go to the heart of this case, and the court finds that the requests

are proportional, in light of the relevant time period that was defined.

Request for Production No. 5

       Plaintiffs seek all mental health records for certain offenders. Plaintiffs claim that

the records produced by Defendants contain certain gaps in the records, that some of the

records are lacking signatures, and that there was no record provided for inmate Palmer.

Defendants respond that there are no additional documents that have not already been

provided. They state that the missing signatures are due to the records being printed from

DWCC’s system. Finally, no documents were produced for Palmer because he is not

housed at DWCC.

       Denied. The court cannot force Defendants to produce something they do not have.

Request for Production No. 6

       Plaintiffs request all documents related to suicide watch or extreme suicide watch

for prisoners placed on either status during the relevant time period. Plaintiffs claim that

Defendants have only provided responsive documents for individuals listed in other,

separate requests rather than all suicide watch records. Plaintiffs argue that the requested

documents are relevant to the case as an entire section of the complaint deals with suicide

watch. Defendants objected to the request on the basis that it called for a determination of

what documents are “related” to suicide watch and to the extent that the request sought

confidential information. Subject to those objections, Defendants did provide some

responsive documents.


                                        Page 4 of 22
       In their response, Defendants argue that the request is unduly burdensome to

determine which offenders have been on suicide watch. Defendants would have to

determine which documents are “related” to suicide watch. Defendants argue that the

request is not sufficiently tailored to the needs of the case. Plaintiffs reply that Defendants

“have made no showing that the universe of documents created by the prison in relation to

an individual being placed on suicide watch is so vast as to render an ordinary person

unable to determine its boundary.”

       Granted in part. The request is very overbroad as written, but the court will modify

it include only the documents that were created by Defendants as a result of specific

prisoners, to be identified by Plaintiffs, being placed on either type of suicide watch status

during the relevant time period.

Request for Production No. 7

       Plaintiffs seek documents sufficient to show the names, job title, and dates of

employment of all mental health and medical staff employed by or contracting with

DWCC. Plaintiffs assert that Defendants have not provided end dates for some of the staff.

Defendants respond that they provided a responsive document, but it did not contain the

end dates. Defendant argues that, pursuant to Stevens v. Omega Protein, Inc., 2002 WL

1022507, *3 (E.D. La. 2002), a request for production cannot compel the production of a

document. Defendants state that they can provide end dates for the employees informally

or through another discovery device.

       Granted in part as follows. Defendants are directed to provide the end dates

informally (but in writing).


                                        Page 5 of 22
Request for Production No. 8

       Plaintiffs request all documents sufficient to show the monthly inventory of all

mental health medications at DWCC within the last 12 months. Plaintiffs claim that

Defendants objected on the basis that they did not possess any responsive documents but

referred to the medicine administration records and prescription records attached to their

response to Request for Production No. 9.

       Defendants argue that DWCC does not have an onsite pharmacy, and its pharmacy

needs are fulfilled by the Elayn Hunt Correctional Center, which is not a party to this suit.

In their reply, Plaintiffs point out that the records of Elayn Hunt are under the custody and

control of defendant LDPSC.

       Granted. The court does not believe it would be difficult for Defendants to obtain

this inventory information from Elayn Hunt.

Request for Production No. 9

       Plaintiffs request all documents related to DWCC’s prescription drug database.

Plaintiffs allege that defendants did not provide any documents related to DWCC’s

prescription drug database but only provided pill call logs for a small number of

individuals.

       Defendant objected to the request as vague with regard to the term “database.”

Defendant asserts that it does not have a prescription drug database within the intent of the

request as its pharmacy needs are fulfilled by Elayn Hunt. Defendant claims that it

provided administration and pharmacy records in its possession for the named Plaintiffs

and for whom Plaintiffs provided medical releases. As with Request No. 8, Plaintiff claims


                                        Page 6 of 22
that the records of Elayn Hunt are within the custody and control of LDPSC, and Defendant

must produce the documents.

       Denied. This request is redundant of No. 8. Furthermore, the request “for all

documents related to …” is too broad in the context of this request.

Request for Production No. 11

       Plaintiffs requested all unusual occurrence reports during the relevant time period

pertaining to several individuals. Defendant did not provide reports for inmates Blanchard,

Johnson, Kelly, or Palmer. Defendant objected to the request on the basis that it sought

information regarding offenders who were not named plaintiffs and who had not authorized

release of their information. Defendants again state that Palmer is not housed at DWCC,

and Defendants have not located any responsive documents as to Johnson and Kelly.

Defendants also claim that they have provided several reports relating to Blanchard,

contrary to Plaintiff’s assertion.

       Granted. Defendants shall produce the information requested to the extent it exists.

Request for Production No. 12

       Plaintiffs request documents that show every instance in which a prisoner has been

admitted to the DWCC infirmary due to self-inflicted injuries. Defendants objected on the

basis that the request was overbroad and unduly burdensome, sought protected health

information, and was vague as to the term “self-inflicted injuries.” Defendants claim that

they asked for clarification as to that term, but Plaintiffs did not provide clarification.

Defendants argue that the request would require them to review all infirmary admissions

and evaluate them for whether or not a given injury was self-inflicted.


                                       Page 7 of 22
       Plaintiffs reply that Defendants have not identified which documents it provided

responsive to the request. Plaintiffs also argue that infirmary records for people who

require medical attention for self-inflicted injuries are a sufficiently clear category of

documents for Defendants to ascertain what is being described.

       Granted, but only as to documents created by Defendants from February 20, 2017

until this order was issued. The term “self-inflicted injuries” is not vague, as Defendants

argue. The court pauses here to note that Defendants’ responses which say that “[s]ubject

to the objection, please see the attached…” are not helpful to the requesting party or the

court. Were any documents withheld based on the objection? Or were all documents

produced that were in Defendants’ possession, custody, or control?             Counsel are

admonished that such statements must be avoided in the future, or care must be taken in

describing exactly what was produced and what was withheld (and why).

Request for Production No. 14

       Plaintiffs request all documents related to any internal investigations or analyses of

the mental health care system at DWCC. Defendants’ response to the request referenced

an Excel spreadsheet, but Plaintiffs had not received that spreadsheet. In their response to

the motion, Defendants state that they have located that spreadsheet and will make it

available to Plaintiffs for inspection and copying.

       Granted, but the scope is narrowed to any document within the possession, custody,

or control of Defendants (including the spreadsheet) that reports on, summarizes, or

describes the findings or results of any internal investigation or analysis of the mental

health care system at DWCC for the three years before suit was filed until the present.


                                       Page 8 of 22
Request for Production No. 15

       Plaintiffs request documents sufficient to show all contracts with third-party health

care providers effective at any time during the relevant time period. Plaintiffs claim that

Defendants have only provided responsive documents for 2018-2019, but none for 2017.

Plaintiffs also claim that the contracts for Dr. Seal, who is primarily responsible for

providing mental health medication, have not been produced in full. Plaintiff asserts that

those contracts are “central to this litigation.”

       Defendants objected to providing the expired contracts as having no relevance to

claims for relief or the current conditions at DWCC. But Plaintiffs argue that the expired

contracts are relevant to demonstrate obligations of parties to the contract during the period

the contract was effective. Plaintiffs also point out that Defendants have provided multiple

years of contracts for other physical health services dated back to 2014 without raising a

similar objection.

       Granted. Defendants’ objections are overruled. The information is relevant to the

claims and defenses in this case.

Request for Production No. 16

       Plaintiffs request all communications with third party health care providers at

DWCC regarding patient mental health care or treatment during the relevant period.

Plaintiffs claim that Defendants only pointed to the records produced in response to RFP

5, but this request was not limited to the individuals in RFP 5 and is broader than the

contents of individual health care records.




                                         Page 9 of 22
       Defendants respond that the request is unduly burdensome as it would require them

to identify all communications with any health care provider over a two-year period and to

review the substance of any identified communications to determined whether they regard

mental health care or treatment.

       Denied. The request is overbroad.

Request for Production No. 18

       Plaintiffs request all documents related to instances in which a prisoner was

disciplined or threatened with discipline for malingering, including any sick call forms

leading to such discipline or threated discipline. Plaintiffs claim that Defendants have only

provided the updated policies on malingering, not the individual charges.

       Defendants object to the request as being overly broad and unduly burdensome and

on the basis that it seeks protected health information. Defendants produced a report that

identified 112 malingering reports during the relevant time period. Defendants also point

out that malingering is no longer a rule violation system-wide. Since Plaintiffs are seeking

only prospective relief, Defendants argue that they should not have to undertake the burden

of locating and producing the requested documents.

       Plaintiffs point out that, if there are reports identified, they should be produced.

Plaintiffs argue that, although Defendants have changed their policy, the records remain

relevant and have “significant additional evidentiary value.” However, Plaintiffs do not

explain how the records are relevant.




                                        Page 10 of 22
       Granted in part. Defendants shall produce the disciplinary reports for any prisoner

who was actually disciplined for malingering as a result of putting in a request for a mental

health related sick call during the relevant time period.

Request for Production No. 22

       Plaintiffs request video recordings documenting the use of force against any

prisoner in extended lockdown at DWCC. Plaintiffs claim that they are missing all footage

between June 2017 and November 2017. Plaintiffs and Defendants give conflicting stories

as to the production of the recordings. Defendants assert that they previously made these

videos available for copying and inspecting, but Plaintiffs did not copy the missing videos.

Plaintiffs claim that they arranged to inspect the videos, but the staff at the prison did not

allow them time to inspect and copy the videos.         Instead, Warden Goodwin handed

Plaintiffs’ counsel a hard drive containing video footage.

       Defendants state that they will make the videos available to Plaintiffs for inspection

and copying again. Therefore, this issue is moot.

Request for Production No. 23

       Plaintiffs request unusual occurrence reports of any use of force in extended

lockdown from January 2016 to the present date. Defendants objected to the request on

the basis that some of the reports contained HIPAA information, but Plaintiffs argue that

Defendants did not supplement the request after the court entered a HIPAA stipulation.

Defendants respond that they have provided all of the requested reports and that Plaintiffs

do not point to any specific documents they seek. Defendants contend that their response

to this request is complete.


                                       Page 11 of 22
       Denied. The court cannot force Defendants to produce documents that do not exist.

Request for Production No. 24

       Plaintiffs request the names and mental health records of any prisoners transferred

from DWCC to Elayn Hunt between January 1, 2016 and the present. Plaintiffs state that

Defendants have only provided a list of names of those transferred subject to an objection

that the requested information was protected under HIPAA.

       Defendants respond that the request seeks records for offenders housed at Elayn

Hunt, therefore, the records are at that facility rather than at DWCC. Defendant also argues

that, since those offenders are no longer housed at DWCC, the documents are not relevant

to Plaintiffs’ claims for prospective relief.

       In their reply, Plaintiffs argue that these records are critically relevant because Elayn

Hunt is the LDPSC’s primary facility for providing mental health treatment for patients

with the most severe needs. The requested records are for inmates who were housed at

DWCC but transferred to Elayn Hunt to receive mental health treatment. The case focuses

on individuals with mental illness who were not receiving appropriate treatment at DWCC.

Plaintiff again points out that records of Elayn Hunt are subject to disclosure because

LDPSC is a defendant in this case.

       Granted as to those prisoners who were transferred during the time period requested

for the purpose of providing mental health treatment.

Request for Production No. 27

       Plaintiffs request the tier card swipe records and tier log books from building N4 for

several months. Defendants objected to the request on the basis that it was not possible to


                                        Page 12 of 22
produce the records as requested. Defendants did provide punch history reports in response

to another request, which Plaintiffs claim contradict the objection.

       Defendants respond that they produced over 3,000 pages of log books for the

requested areas. They claim that the requested swipe card data is searchable and exportable

by card, not by location. Accordingly, it would require hundreds of hours to review the

data and provide the information as requested. Defendants also state that the log books

produced provide the information sought.

       Denied. Defendants’ production is sufficient. The other information sought is

unduly burdensome and not proportional to the needs of this case.

Request for Production No. 30

       Plaintiffs request all documents showing dates of purchase and delivery for all body

cameras received at DWCC. Defendants objected on the basis that the documents sought

are not reasonably calculated to lead to the discovery of admissible evidence, but they did

provide 15 pages of responsive documents. Plaintiffs ask whether any records have been

withheld or whether the documents produced constitute all documents.           Defendants

respond that, to their knowledge, the response was complete at the time it was made.

       Granted in part as follows. Defendants shall specify whether documents were

withheld on the basis of their objections or whether all responsive documents have been

produced. If the production is not complete, Defendants shall produce the remaining

documents.




                                       Page 13 of 22
Interrogatory No. 3

       Plaintiffs seek a description of the qualifications and job description for the

Americans with Disabilities Act (“ADA”) coordinator position at DWCC. Defendants

answered by stating that there was no ADA coordinator at DWCC, but they identified an

“ADA liaison” position. Plaintiffs requested a supplement with the liaison position

description or clarification, but Defendants did not answer the request.

       Defendants respond that requiring Defendants to describe the position of “ADA

liaison” is tantamount to a new request and that their response to the interrogatory as

originally written is complete. In their reply, Plaintiffs argue that Defendants are “playing

a word game.” Plaintiffs point out that Angie Huff’s name and the title “ADA coordinator”

were “prominently displayed” on the bulletin board in the security building, and the request

was based on this posting.

       Granted.    Defendants’ objection is frivolous and is borderline sanctionable.

Discovery is not a game. It is a tool used in the search for the truth. United States v. Bryan,

339 U.S. 323, 331 (1950).

Plaintiffs’ Third Set of Requests for Production

       In these requests, Plaintiffs seek various documents related to Torre Huber, an

inmate who died on July 21, 2018. His autopsy indicated that he died a natural death

incident to cardiovascular disease and COPD. Some of the documents Plaintiffs seek are

video of Huber in the days leading up to his death, video recordings of visitations, audio

recordings of telephone calls, notes or writings in his cell, documents reflecting his




                                        Page 14 of 22
property, sick calls, grievances, requests for medical or mental health care, write-ups,

visitation call lists, and the like.

       Defendants respond that these requests constitute a fishing expedition, and Plaintiffs

have not articulated why the requested documents would be relevant to their claims.

Defendants point out that Huber, who died of natural causes, was not participating in the

instant suit. Defendants also argue that producing footage of all cameras with views of

Huber in his final days is unduly burdensome. Furthermore, Defendants did provide

Plaintiffs with Huber’s entire prison and health records.

       Denied as unduly burdensome and not proportional to the needs of this case.

Defendants’ response is sufficient.

Request for Production No. 51

       Plaintiffs request documents showing which educational programs and curriculum

are offered to any prisoners at DWCC and documents showing housing requirements for

participation. Plaintiffs argue that the documents are relevant to the allegations in the

complaint pertaining to the lack of educational or other programs available to inmates

housed on extended lockdown.

       Defendants objected to the request as vague, not relevant, overly broad, unduly

burdensome, and not proportional to the needs of the case.          Defendants argue that

educational programs are not germane to the system of health at DWCC and pulling all

documents regarding such programs over a two-year period is overly burdensome.

       Granted but only as to programs available, if any, to prisoners on extended

lockdown.


                                       Page 15 of 22
Request for Production No. 52

        Plaintiffs request documents showing licensure of any and all staff employed at

DWCC. Plaintiffs claim that they are missing documents pertaining to Aeriel Robinson,

Nicki McCoy, Steve Hayden, and Johnie Adkins. Defendants claim that these persons are

either not licensed or work in a position at DWCC that does not require a license.

Defendants state that they have provided all license documents in their possession.

      Denied. Defendants’ response is sufficient.

Request for Production No. 53

      Plaintiffs request all logs or documents related to any chemical agent/OC

spray/pepper spray/mace, specifically including documents showing use and purchase.

Plaintiffs allege that the documents produced by Defendants had descriptions of items

redacted, having the name blacked out on every single line item on every page, with no

reason given for the redaction. Plaintiffs provided a copy of the redacted documents (Doc.

138-4). Defendants respond that they produced the documents as they exist, and nothing

was redacted from the documents.

      Granted. The names of the products are redacted. Defendants shall either produce

unredacted documents or explain in detail who redacted the documents and why.

Request for Production No. 56

      Plaintiffs request all documents related to individuals who have died while in the

custody of DWCC in the last 6 years, whether the death occurred on DWCC grounds or

offsite. Plaintiffs contend that they are missing any critical incident reviews or suicide


                                      Page 16 of 22
reviews. Defendants respond that all responsive documents have been produced with one

exception, which relates to documents related to an offender who was shot during an escape

attempt. As that matter is an ongoing investigation by outside agencies, Defendants cannot

produce those documents.

       Denied. The court cannot order Defendants to produce documents that do not exist.

Request for Production No. 57

       Plaintiffs request all documents related to the recent change in status and use of the

N-1 dorm. Plaintiffs claim that defendants did not provide responsive documents to this

request. Defendants respond that they have provided these documents, which can be found

at DWCC 016520-016527. Plaintiffs claim that these documents were attached to another

request and were not specifically identified in Defendants response to this request.

Plaintiffs argue that they should not have to guess which documents are responsive to a

particular request.

       Granted. Defendants shall supplement their response and specify which documents

are responsive to this request. This court does not allow documents dumps in which the

requesting party has to guess as to which documents are responsive to each request.

Request for Production No. 58

       Plaintiffs request all Classification Review Board documents and results related to

extended lockdown.      Defendants objected to the request as overly broad, unduly

burdensome, and not relevant. Plaintiffs argue that the core of the complaint is that

individuals with mental illness are held on lockdown without any determination as to

whether they have a mental health condition that would make such placement improper.


                                       Page 17 of 22
Plaintiffs assert that the requested documents are relevant to the issues of numerosity and

commonality for disability discrimination and failure to provide reasonable

accommodations in classification decisions.

       Defendants argue that the requested documents are voluminous and would be

expensive to produce as classification reviews are done at least every 90 days and are stored

by individual offender. Defendants also claim that many of these documents have been

produced in the files of individual offenders. Defendants also argue that Plaintiffs have

not offered any explanation for why the material is needed.

       Granted in part as follows. Plaintiffs shall identify up to 15 additional prisoners,

and Defendants shall provide the reviews for those prisoners for the time period requested.

Request for Production No. 59

       Plaintiffs request all letters between prisoners on the south compound of DWCC

and staff. Defendants objected to the request as unduly burdensome and overly broad.

Defendant argues that they receive letters routinely, but these documents are not generally

kept during the course of operations at DWCC. Defendants stated that they will attempt to

locate any specific communications that Plaintiffs identify and request.

       Denied for lack of specificity and undue burden (as written).

Request for Production 60

       Plaintiff request the complete prison records of 27 inmates, including pill call

records. Plaintiffs claim that they are missing the “Master Prison File” for inmate Joe

Smith. Plaintiffs also claim that the medical/mental health records are incomplete for 11

of the individuals. Defendants originally objected to the request as overbroad and unduly


                                       Page 18 of 22
burdensome; however, they did produce over 36,000 pages of responsive documents.

Defendants argue that Plaintiffs did not confer on this issue, and it was raised for the first

time in this motion, but Plaintiffs dispute this allegation. Defendants claim that they will

investigate Plaintiffs’ claims and supplement with any documents identified as responsive.

       Granted. Defendants shall provide the requested information if they have not

already done so.

Request for Production No. 61

       Plaintiffs request all health pathology and other temperature monitoring logs for

extended lockdown (N-1, N-2, N-3, and N-4 buildings). Plaintiffs claim that Defendants

provided the tier log books, but no temperature-specific log books or records of heat

pathology precautions were provided. Defendants respond that they have provided over

41,000 pages of responsive documents and a complete response to the request has been

furnished.

       Denied. Defendants represent that they complied with this request.

Request for Production No. 63

       Plaintiffs request documents reflecting or pertaining to staff entry onto or presence

in the lockdown buildings, including swipe card/access card records and log books.

Plaintiffs claim that, despite objecting to the request as burdensome and not possible,

Defendants provided a Punch History Report that appears to account for the locations and

months requested. Defendants respond that they have already verified that the response to

this request is complete.




                                       Page 19 of 22
       Plaintiffs offer to view all swipe card records in Defendants’ possession and

undertake the burden of sorting through that data to organize it by building and date.

Plaintiffs argue that the hand-written log books are not an adequate substitute for the

documents they seek, so the Defendants’ response is not complete.

       Granted as follows. Defendants shall either produce all swipe card records for the

five months requested (this will minimize the burden of sorting the information by building

or tier) or permit Plaintiffs counsel to review the information as it is kept in the normal

course of operations.

Request for Production No. 64

       Plaintiffs seeks documents showing all prisoner call outs for any reason from

lockdown for five specified months.         Defendants did not produce any responsive

documents and objected to the request as overboard, unduly burdensome, and not

proportional to the needs of the case. Defendants argue that the request would require them

to review all documents evidencing offender movement and pull and copy the ones that are

responsive. Defendants claim that this is likely thousands of documents, and thus the

request is not proportional to the needs of the case.

       Denied. The request is unduly burdensome as written.

Request for Production No. 68

       Plaintiffs request any and all policies pertaining to heat precautions. Plaintiffs

claim that Defendants raised objections and stated that the relevant policies were attached,

but none of the documents are identified as responsive. Defendants did not address this

request in their response.


                                       Page 20 of 22
       Granted. If this information was already produced, Defendants shall identify the

relevant policies with specificity.

Interrogatory No. 16

       Plaintiffs ask Defendants to identify the names of all people in the mental health

caseload or receiving mental health care on the dates of January 1, 2017 and January 1,

2018. Plaintiffs claim that Defendants provided information as of November 2018.

Plaintiffs argue that knowing how many people were on the mental health caseload at any

given time is key to establishing the central issues to class certification and numerosity.

       Defendants respond that the information cannot be determined without significant

burden because the records cannot be exported as of a specific date. Rather, Defendants

would have to review the entire database and retrieve individually those persons receiving

treatment as of those specific dates. Plaintiffs reply that Defendants have offered no

evidence or affidavits that would show pulling the records is an undue burden.

       Granted. The parties shall confer by telephone and determine how this information

can be obtained without significant burden or expense on Defendants. This may include

hiring a third party to sort the information. It may also include cost shifting to Plaintiffs.

But the court leaves those determinations to the parties, who are in the best position to

develop a fair and efficient process.

Deadlines

       Unless the parties agree otherwise, Defendants supplemental responses are due by

July 8, 2019.




                                        Page 21 of 22
THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of June, 2019.




                            Page 22 of 22
